NONPRECEDENTIAL DISPOSITION
                                  To be cited only in accordance with 
                                           Fed. R. App. P. 32.1




                     United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois  60604

                                        Submitted December 4, 2008
                                         Decided December 5, 2008

                                                    Before

                                     FRANK H. EASTERBROOK, Chief Judge

                                          WILLIAM J. BAUER, Circuit Judge

                                      JOHN DANIEL TINDER, Circuit Judge

No. 07‐3835

UNITED STATES OF AMERICA,                                Appeal from the United States District
     Plaintiff‐Appellee,                                 Court for the Eastern District of Wisconsin.

           v.                                            No. 06‐CR‐289

CORA J. CAMERON,                                         Rudolph T. Randa, 
     Defendant‐Appellant.                                Chief Judge.




                                                  O R D E R

       Cora Cameron pleaded guilty to one count of criminal contempt of court, see
18 U.S.C. § 401, for violating a bankruptcy court order that prohibited her from preparing
bankruptcy petitions and schedules and from accepting compensation for such preparation. 
She was sentenced to six months’ imprisonment.  She appealed, but her appointed counsel
moves to withdraw because counsel cannot discern a nonfrivolous basis for appeal.  See
Anders v. California, 386 U.S. 738 (1967).  Cameron did not accept our invitation to comment
No. 07‐3835                                                                              Page 2

on counsel’s submission.  We limit our review to the potential issues counsel identifies. 
United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 

       Counsel first considers whether Cameron could argue that the Rule 11 plea colloquy
was deficient.  But, as counsel recognizes, the issue is inappropriate for appeal because
Cameron does not wish to withdraw her plea.  See United States v. Knox, 287 F.3d 667, 671
(7th Cir. 2002). 

        Counsel alludes to a possible issue involving ineffective assistance of trial counsel. 
He notes a letter that Cameron wrote to trial counsel complaining that counsel “forced” her
into pleading guilty and “promised” her that pleading guilty would result in her receiving
only home confinement.  If Cameron wishes to raise a claim of ineffective assistance of
counsel, however, she should do so in a collateral proceeding under 28 U.S.C. § 2255 so that
a record can be developed.  Massaro v. United States, 538 U.S. 500, 504‐05 (2003); United States
v. Harris, 394 F.3d 543, 557‐58 (7th Cir. 2005).

         Finally, counsel considers whether Cameron could challenge the guidelines
calculation, the reasonableness of her sentence, or the district court’s consideration of the
factors in 18 U.S.C. § 3553(a).  We presume that a sentence within a correctly calculated
guidelines range is reasonable.  See Rita v. United States, 127 S. Ct. 2456, 2462‐64 (2007);
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).  Here the court, with the parties’
agreement, applied U.S.S.G. § 2B1.1(b)(8)(C) as the guideline for the offense most analogous
to that of contempt.  See U.S.S.G. § 2J1.1; 18 U.S.C. § 401.  Cameron’s six‐month sentence
falls within a properly calculated guidelines range of four to ten months, so we would
presume it reasonable.  Further, the court duly considered Cameron’s principal argument
for a lower sentence, see United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005), that
is, her request to serve a sentence of probation or home confinement in light of her health
problems.  The court rejected it on grounds that such a sentence would not promote respect
for the law, and instead recommended a medical facility.  Finally, the court adequately
considered the relevant § 3553(a) factors, such as Cameron’s history and characteristics, the
nature, circumstances, and seriousness of the offense, and the need to promote respect for
the law.  See United States v. Panaigua‐Verdugo, 537 F.3d 722, 727‐28 (7th Cir. 2008).   
 
         Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.